The court is of opinion that the trustees have power under the will to transfer the property to a corporation as set out in the petition. Gen.Laws cap. 208, § 14, also gives to trustees powers broad enough to cover this case. The plan suggested, though in form a sale, is really a transfer of title to a corporation for the purpose of convenience in making sales and in managing the property. As the corporation will hold the real estate and issue stock according to its value, the stock will stand for the value of the land. No substantial interest will be affected or changed.